DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 10/13/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 7/13/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
Claims 1, 3, 14 and 19 have been amended. Claims 1-10, 12-20 and 59 are currently pending and are the subject of the present official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/27/2021 and 11/16/2021 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/363,888 and PCT/US2017/042921 filed on 7/19/2016 and 7/19/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 7/19/2016.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-20 and 59 rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. US 2016/0058889, published 3/3/2016 (hereinafter Olson, reference of record) in view of Kleinstiver et al. "Genome-wide specificities of CRISPR-Cas Cpf1 nucleases in human cells." Nature biotechnology 34.8 (2016): 869-874 (hereinafter Kleinstiver, reference of record). This rejection is maintained for the same reasons as outlined in the previous office action mailed 7/13/2021. A reply to applicant’s traversal is found below. 
Olsen describes the use of CRISPR-Cas9 mediated genome editing approaches for correcting a dystrophin (DMD) gene defect in a subject for treating diseases such as Duchenne muscular dystrophy (Olsen, para 8-11). Olsen describes the design and use of multiple gRNAs which target locations in and around exon 51 (Olsen, Fig 23 and 24 and para 36-38). Olsen describes gRNAs which target the splice acceptor in exon 51 of the human DMD gene to allow for the splicing of exon 47 to exon 52, thereby reconstituting the open reading frame via NHEJ mutation and restoring dystrophin expression, corresponding to the limitation described in claim 15 (Olsen, para 230-231 and Fig 24). Olsen further describes “permanent exon skipping”, wherein CRISPR-Cas9 mediated genome editing is used to rescue Streptococcus pyogenes. Olsen does not expressly describe the use of a Cpf1 endonuclease derived from Lachnospiraceae bacterium (LbCpfl) as identified in SEQ ID NO: 125. Olsen does not expressly describe gRNAs corresponding to SEQ ID NO: 56 (first Cpf1 gRNA) or SEQ ID NO: 61 (second Cpf1 gRNA). Olsen does not describe PAM sequences corresponding to TTTA (SEQ ID NO: 120) and TTTG (SEQ ID NO: 121).
Kleinstiver describes the use of CRISPR-Cas Spf1 mediated genome editing approaches in human cells. Kleinstiver expressly describes the use of a Cpf1 endonuclease derived from Lachnospiraceae bacterium ND2006 (LbCpfl) as identified in SEQ ID NO: 125 (Kleinstiver, abstract). Kleinstiver states that LbCpfl recognizes TTTN PAMs which are found 5’ of the protospacer, corresponding to TTTA (SEQ ID NO: 120) and TTTG (SEQ ID NO: 121) (Kleinstiver, intro para 2 and Fig 1b). Kleinstiver compared the nuclease specificity and tolerance of LbCpfl, AsCpf1 and SpCas9 (Kleinstiver, Figs 1-3). Kleinstiver found that LbCpfl nucleases can induce indel mutations at endogenous gene targets in human cells with efficiencies which were often higher to those of SpCas9 nuclease (Kleinstiver, discussion last para and Fig 1). Kleinstiver experimented with a large number of Cpf1 gRNAs and found that LbCpfl endonucleases were highly specific in human cells, showing no detectable off-target effects. Furthermore, Kleinstiver observed the sensitivity of Cpf1 to single-base mismatches in certain positions of the protospacer might mean that these nucleases are suitable for allele-specific editing of heterozygous alleles (Kleinstiver, discussion last para).
prima facie obvious to one of ordinary skill in the art to use the LbCpfl endonuclease and gRNA CRISPR system describe by Kleinstiver to eliminate exon 51 to restore DMD gene function as described by Olsen. It would have been a matter of simply substituting the LbCpfl endonuclease and gRNA methodologies taught by Kleinstiver for the SpCas9 endonuclease and gRNAs taught by Olsen. Kleinstiver shows in a side-by-side comparison that LbCpfl nucleases can induce indel mutations at endogenous gene targets in human cells which were often higher to those of SpCas9 nucleases. Thus, one would have been motivated to use LbCpfl nucleases to achieve more efficient exon 51 deletion rates to restore DMD gene function as a treatment for diseases such as Duchenne muscular dystrophy. One would have a reasonable expectation of success given the relative interchangeability of different CRISPR expression systems into AAV viral vectors. 
Furthermore, although Olsen does not expressly describe gRNAs corresponding to SEQ ID NO: 56 (first Cpf1 gRNA) and SEQ ID NO: 61 (second Cpf1 gRNA), it would have been prima facie obvious to one of ordinary skill in the art to develop these Cpfl gRNAs in view of the disclosure of Kleinstiver. Kleinstiver properly identifies LbCpfl TTTN PAMs and methodologies for developing LbCpfl gRNAs for targeting endogenous human genes (Kleinstiver, Intro para 1 and Fig 2). It would have been a matter of combining known prior art elements to design gRNAs corresponding to SEQ ID NO: 56 (first Cpf1 gRNA, targeting the DMD gene) and SEQ ID NO: 61 (second Cpf1 gRNA, targeting the DMD gene) since Olsen properly identifies DMD gene target sites for the efficient elimination of  exon 51 to restore DMD gene function. One would have a reasonable expectation of success given that Kleinstiver experimented with a large number of custom gRNAs with a high degree of genomic editing success. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.


Response to Traversal
Applicant traverses the instant rejection by arguing that Olson does not teach or suggest the Cpf1 endonuclease, gRNAs or PAM sequences as presently claimed. Applicant argues that although Kleinstiver teaches the Cpf1 endonuclease and PAM sequences, Kleinstiver fails to disclose the gRNA sequences corresponding to SEQ ID NO: 56 (first Cpf1 gRNA, targeting the DMD gene) and SEQ ID NO: 61 (second Cpf1 gRNA, targeting the DMD gene). Applicant states that it is not obvious which sequences will be successful as gRNAs and that there is no teaching or suggestion in the cited references to pursue the gRNAs of the specific sequences as claimed. Applicant cites example 4 from the specification to show the relative editing efficiencies of the specific gRNAs claimed. 
This argument has been fully considered, but is not found convincing. Olsen properly identifies gRNA target locations in and around exon 51 (Olsen, Fig 23 and 24 and para 36-38). Olsen describes the design and use of multiple gRNAs which target the splice acceptor in exon 51 of the human DMD gene to allow for the splicing of exon 47 to exon 52, thereby reconstituting the open reading frame via NHEJ mutation and restoring dystrophin expression (Olsen, para 230-231 and Fig 24). Thus, the gRNAs presented by Olsen target nearly identical DMD gene regions with similar functional outcomes. Although Olsen does not expressly describe gRNAs corresponding to SEQ ID NO: 56 (first Cpf1 gRNA) and SEQ ID NO: 61 (second Cpf1 gRNA), it would have been prima facie obvious to one of ordinary skill in the art to develop these Cpfl gRNAs in view of the disclosure of Kleinstiver. Kleinstiver properly identifies LbCpfl TTTN PAMs and methodologies for developing LbCpfl gRNAs for targeting endogenous human genes (Kleinstiver, Intro para 1 and Fig 2). It would have been a matter of combining known prior art elements to design gRNAs corresponding to SEQ ID NO: 56 (first Cpf1 gRNA, targeting the DMD gene) and SEQ ID NO: 61 (second Cpf1 gRNA, targeting the DMD gene) since Olsen identifies DMD gene target sites for the efficient elimination of  exon 51 to restore DMD gene function. One would have a reasonable expectation of success given that Kleinstiver experimented with a large number of custom gRNAs with a high degree prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633